         Case 1:20-cr-00163-PKC Document 113 Filed 06/28/21 Page 1 of 1

                                                                                   Max Nicholas
51 Madison Avenue                                                              tel 212-213-1715
New York, NY 10010                                                    mnicholas@spearsimes.com
tel 212 213-6996
fax 212 213-0849




                                                     June 28, 2021

                                             Application Granted.
BY ECF

Hon. P. Kevin Castel
                                             So Ordered:
United States District Judge
Southern District of New York
500 Pearl Street                                                                6/29/2021
New York, NY 10007


                     Re: United States v. Rene Allard, S4 20 Cr. 163 (PKC)

Dear Judge Castel:

       We respectfully write on behalf of defendant Rene Allard to request a temporary
modification of the travel restrictions that are part of his bail conditions. Both the Government
and the Pretrial Services Officer who is supervising Mr. Allard in his district of residence, the
Middle District of Pennsylvania, consent to this request.

    [ Mr. Allard respectfully requests permission to travel from the Middle District of
Pennsylvania to the District of New Jersey on July 8, 2021, and to return the same day. ]The
purpose of this request is to allow Mr. Allard to attend a memorial event that is being held that
day in New Jersey to commemorate a friend of Mr. Allard’s who has passed away.

       Thank you for your consideration of this request.


                                                     Respectfully submitted,


                                                     ____/s/____________________
                                                     Max Nicholas
                                                     Attorney for Rene Allard
